Exhibit 10 Orange Street, Haymarket London WC2H DQ corporate finance limited T +44(0) 207312 6530 F + 44(0)20 7976 2472 The Directors Geo Genesis Group Ltd Rockefeller Center 1230 Ave. of the Americas, 7th floor New York, NY 10020 For the attention of Albert 0. Grant II, esq. October 8, 2007 Dear Sirs Geo Genesis Group Ltd ("Company") proposed admission of the Company's shares to trading on Pius Markets ("Admission") We are pleased to confirm that we are able to act for your Company in respect of the Admission. We have pleasure in detailing the terms of business on which we will act as your corporate financial adviser in relation to the proposals set out in paragraph 1.1 below ("the Proposals") and generally. By signing a copy of this letter you agree to appoint Orange Corporate Finance Ltd ("Orange") as your financial adviser for this transaction on and subject to the terms and conditions set out in this letter. These terms take affect when you signify your acceptance of these terms by signing both copies of this letter and returning one to us together with Appendix One — Notice of Treatment as an Intermediate Customer. The Director responsible for this transaction is John Bridges. 1 Service to be provided The Services of Orange will include advice and services as financial adviser in connection with: a) preparing an application to Plus Markets for a share trading facility. b) preparing a Placing document that will be approved and issued by the Company. c) advising on the structure of the proposed transaction. d) undertaking such other services as may be required in connection with the Proposals. e) liaising with the Company's other professional advisers. Orange does not offer any guarantee of success and the Placing will not be underwritten. 1 b) The Company shall reimburse to Orange the amount of any costs or expenses which Orange may have paid on the Company's behalf; 3.Information The Company undertakes that it will promptly provide or procure the provision to Orange of all information concerning (a) the Company's business and affairs which is or could reasonably be expected to be relevant to Orange for the proper provision of its services under the Agreement, (b) all material information and developments in relation to any transaction and (c) all such further information as Orange may reasonably request including information on (i) anything that affects or may affect the Company's business affairs; (ii) (if relevant) anything which, once published, could reasonably be expected to affect the market (if any) in any of the Company's securities; and (iii) the identities of all persons (other than Orange Where the Company supplies information or documentation to Orange, whether for publication to third parties or for use by Orange in the context of any matter connected with the Agreement, Orange may rely entirely upon such information without assuming any responsibility for independent investigation or verification thereof. The Company warrants and undertakes that such information or documentation when taken as a whole and each statement of fact therein will be true, fair and accurate and not misleading, that statements of opinion, intention or expectation therein will be honestly held and fairly based and that there will be no facts not disclosed therein which by their omission make any statement therein misleading. The Company undertakes that if anything occurs within a reasonable time thereafter to render any such statement untrue, unfair or misleading, the Company will promptly notify Orange. The Company warrants and undertakes that all information and materials which the Company or the Company's advisers supply at any time to Orange will belong to the Company and will be the property of the Company and will be properly in the Company's possession and/or all consents and/or licences required prior to the disclosure and delivery of such information or materials will have been properly obtained by the Company. 4.Use of Material Any reports or papers produced by or on behalf of Orange for the Company, in draft and/or final form, will be for the Company's exclusive use and not for distribution to other persons unless otherwise agreed by Orange in writing. All correspondence and papers in Orange' possession or control relating to the Agreement shall be Orange's sole property, save fbr share certificates or other original documents which are held to the Company's order. 6.Publicity For the purposes of these terms and conditions, the term "Publication" shall refer to any non-real time communication (as defined in the Financial Services and Marketa Act 2000 (Financial Promotion) Order 2001) and any other document or announcement which relates to, or is otherwise connected with, any transaction or matter connected with the Agreement. The Company undertakes: (a) that the Company will not publish, direct or otherwise cause the publication of, any Publication in connection with any transaction or matter connected with the Agreement without the prior written consent of Orange. and will procure that none of the Company's associates or persons acting in concert with the Company (as defined in the Takeover Code) will do any such act; (b) to procure that any Publication is, and remains, true, complete and accurate and not misleading (whether by omission or otherwise) and all expressions of opinion, intention or expectation that it contains are honestly made on reasonable grounds; and 2 2 Regulation and Scope 2.1 Orange is regulated by the FSA. Al! services provided by us are subject to the rules and regulations for the time being in force of the FSA (the "FSA Rules") and, to the extent applicable, the statements of principle of the FSA. In providing the services to you, we are proposing to treat you as an intermediate Customer within the meaning of the FSA rules. See paragraph 17 below 2.2 Orange will provide such services and advice as you may request from time to time and to which we agree. 2.3 The Services are subject to all other applicable laws, regulations, rules, requirements, practices and guidelines in any jurisdiction (in each case whether or not having the force of law) (together "applicable regulations"), including, without limitation, the FSA Rules and statements of principle referred to in paragraph 2.1, and we may take all such steps as may be necessary or desirable to comply with such applicable laws and regulations. 3 Fees and Expenses In addition, the Company agrees, on completion of Admission, to engage Orange as its corporate adviser for a minimum period of 12 months from the date of Admission, this will be covered by a separate engagement letter, and in this respect: » a fee of £20,000 per annum is payable quarterly in advance. The Company is responsible for all costs fees and expenses of all other professionals and advisers in relation to the Proposals, including solicitors to the Company and to the Placing, accountants, registrars and printers. 3.2 If any payment due to Orange of remuneration or otherwise is not made on the due date Orange shall be entitled without limiting any other rights it may have to charge interest on the outstanding amount (both before and after any judgement) at the rate of 3 per cent above the base rate from time to time of Barclays Bank PLC from the due date until the outstanding amount is paid in full. 3.3 You agree that you will promptly reimburse Orange for all reasonable costs, charges and expenses, incurred by Orange in relation to the Services (plus such amount as equals any United Kingdom value added tax ("VAT") charged to or incurred by Orange in respect of such costs, charges and expenses to the extent Orange certifies it is not recoverable by Orange by repayment or credit). All expenses above £1,000 will be agreed with the Company before they are incurred. 3.4 You will pay to Orange any VAT chargeable in respect of payments made to us or otherwise chargeable in respect of the Services. 3 4Authorisation and Compliance 4.1 You acknowledge that you are responsible for obtaining advice in respect of any of the applicable regulations and any other specialist areas relevant to the Proposals or your business including (but not limited to) law, accounting and tax. You acknowledge that we shall not incur any liability to you in respect of any services or advice provided to you by persons other than Orange. 4.2 Orange is authorised by you to do anything which is reasonably necessary to comply with any applicable regulations as may reasonably be appropriate. You agree to ratify and confirm everything lawfully done in the exercise of such discretion. 4.3 You warrant that (save as expressly disclosed to us in writing) you have and undertake that you will maintain all necessary consents, authorisations and approvals to enable you to use and accept the services on these terms and to carry on the activities in respect of which the Services are provided. 4.4 You agree that you will comply with all applicable laws and regulations. 5 Provision of information 5.1 You undertake that you will promptly provide or procure the provision to us of: a) all the information relating to the Proposals and concerning your business, strategies, developments and discussions relevant to us for the proper provision of the Services; b) All management accounts produced by you; c) All board and other papers from time to time circulated to directors which contain information relevant to the provision by us of our servides; and d) All such further information as we may reasonably request. 5.2 You will promptly correct any information so provided to us if, to the best of your knowledge, it subsequently appears that any such information was or has become inaccurate, untrue, unfair or misleading in any respect. If any such information has been incorporated into any documentation given to third parties, you will take the steps we require to correct such infbrmation. Should you not promptly take such steps, we shall be entitled, in circumstances in which Orange would or might otherwise infringe any applicable regulation or incur any liability or penalty, to take such action as we consider necessary or appropriate, including advising such third parties of the correct information. 4 5.3 Where you supply information or documentation to Orange, if it is for the purpose of publication to third parties or use by us in verifying matter for publication to third parties or is or may be material in the context of the Proposals and/or the Services, you represent and warrant that such information or documentation When taken as a whole and each statement of fact therein will be true, fair and accurate in all material respects and not misleading, that every statement of opinion, intention or expectation therein will be honestly held and fairly based and that there will be no facts not disclosed therein which by their omission make any statement therein misleading. 5.4 You will ensure that no announcements, statements and documentation relating to the Proposals are published or made by you or on your behalf or by any of the Directors of the Company without the prior written consent of Orange. 5.5 You agree to provide us with or to procure the provision to us of such confirmations and other evidence as we reasonably require in order to satisfy ourselves that any financial promotion s which we are asked to approve on your behalf or any document or announcement or information issued or to be issued in connection with the Proposals and/or the Services are compliant with all applicable regulations. 5.6 You undertake that you shall, and shall procure that each other member of your group of companies shall, between the date of this Agreement and the date falling 180 days after Admission, carry on their respeOtive businesses (if any) in the ordinary and usual course. 5.7 You undertake that neither the Company nor any other member of its group of companies shall, without our prior written consent (such consent not to be unreasonably withheld or delayed), enter into, or incur any obligation to make any commitment or agreement, or put itself in a position where: 5.7.1 it is or will be obliged to announce that any such obligation, commitment, agreement or position may be or has been entered into or made; and 5.7.2 which in any such case is or may be material; between the date of this letter and midnight on the date following 180 days after Admission. 6 Confidentiality 6.1 You agree that any advice rendered by Orange is provided solely for your benefit. Such advice may not be used or relied on by you for any purpose other than the Services and may not be disclosed to any third party (unless you come under legal obligation to disclose it or you disclose it to another of your advisers in connection with the Services, in either of which cases you will promptly inform us of such disclosure), nor used or relied on by any third party without the prior written consent of Orange. 5 6.2 All information which Orange receives from you concerning your business affairs, shall be kept confidential save where it is in the public domain, or which Orange is required to disclose any applicable law or regulation, including without limitation, the FSA Rules ("Confidential Information") or which you have consented to Orange that such information may be used Orange shall not use such Confidential Information for itself or any other business other than the Services. 6.3 Neither Orange nor any of its associates will have any duty to disclose to you any information (even if it relates to you or our services to you) which comes to the notice of Orange or such associate in the course of carrying on its own business as a result of or in connection with the provision of services to other persons. 7 Complaints 7.1 In the event of your considering making a complaint about the level of service provided by us, you should be aware that we have procedures to ensure the proper handling of those complaints which allow for prompt remedial action. Complaints should be made in the first instance to the Director responsible for the transaction at Orange and if they are not handled for your satisfaction, a forma complaint should be made in writing addressed to the Compliance Officer. 8 Liability 8.1 Neither Orange nor any of its Associates shall have any liability (whether direct or indirect and whether arising on contract, in tort or otherwise) to you for, or in connection with, and no claim will be made by you in respect of, the Services except to the extent that it has arisen from our wilful default or negligence by Orange of its duties under the regulatory system (as defined in the FSA Rules). 8.2 Without prejudice to paragraph 8.1, you agree that, if any right of contribution or similar right which Orange or any of our Associates May have against any third party is limited or restricted as a result of any agreement between you and such third party, any claim which you might otherwise have against Orange or any such Associate shall be limited or restricted accordingly. 8.3 You will not agree with any of your other advisers any exclusion or limitation of such advisers' liability in connection with the Proposals or the Services unless you have given us prior notice in writing of your intention to enter into such an agreement. 9 Indemnity 9.1 You agree with Orange (for itself and on trust and as agent for the other persons mentioned below) that: a) you will indemnify Orange and each of its associates and each of their respective directors, officers and employees from time to time and any successor or assign of any such person (each, an "Indemnified Person") against any and all actions, claims, losses, liabilities (whether joint or several), damages, costs, charges and expenses which they may suffer or incur or which may be made or taken against them arising under, out of or in connection with the Services or the Proposals, including any costs, charges and expenses (including reasonable legal fees and time costs of relevant Orange personnel, which shall be calculated on the basis of our standard time cost rates) involved in investigating, preparing for defending the relevant claim whether or not in connection with pending or threatened litigation in which Orange or any other Indemnified Persons is a party, provided that the same shall not have arisen from their negligence or wilful default as finally determined by a court or other tribunal of competent jurisdiction from which there is no further appeal, or on material breakdown of this agreement; 6 b) Orange shall have regard to (but not be bound to comply with) any reasonable request which you may make in relation to any relevant action or claim brought or made against it, subject to your indemnifying and securing Orange in a manner satisfactory to Orange against any and all costs, charges and expenses incurred by it in complying with any such request. c) this indemnity shall be in addition to any rights that we or any other indemnified person may have at common law or otherwise including, but not limited to, any right of contribution; and d) these paragraphs 9.1 (a) to (c) shall survive any termination of the arrangements contained in this letter. 10 Force Majeure 10.1 In the event of any failure, interruption or delay in the performance of our obligations, resulting from acts, events or circumstances not reasonably within our control, including but not limited to, acts or regulations of any governmental or supranational bodies or authorities, we shall not be liable or have any responsibility' of any kind for any loss or damage thereby incurred or suffered by you. 11 Amendments and Assignment 11.1 These terms of business may only be amended by written agreement between us. Neither of us may assign the benefit of these terms of business or any of its rights and obligations under them without the prior written consent of the other. 12 Termination 12.1 Orange may terminate the arrangements between us at any time. 12.3 Termination will not affect any legal rights or obligations which may already have accrued to or been incurred by us or any representations, confirmations or indemnities given by you in these terms of business. 13
